79 N.Y.2d 888 (1992)
In the Matter of Antoine W., a Person Alleged to be a Juvenile Delinquent, Respondent. Presentment Agency, Appellant.
Court of Appeals of the State of New York.
Argued January 7, 1992.
Decided February 20, 1992.
Victor A. Kovner, Corporation Counsel (Stephen J. McGrath and Leonard Koerner of counsel), for appellant.
Kenneth Rabb and Lenore Gittis for respondent.
Chief Judge WACHTLER and Judges SIMONS, KAYE, TITONE, HANCOCK, JR., and BELLACOSA concur; Judge ALEXANDER taking no part.
*889MEMORANDUM.
The order of the Appellate Division should be affirmed, without costs.
Although the police had an "objective credible reason" for approaching the defendant, the pointed questioning regarding the ownership of the bag and consent to search it was improper *890 because it was not based on a founded suspicion of criminal activity (People v De Bour, 40 N.Y.2d 210, 215). Because the defendant's consent was a product of the improper police inquiry, the Family Court erred when it found that the defendant had consented to the search of his bag (see, People v Hollman, 79 N.Y.2d 181 [decided today]).
Order affirmed, without costs, in a memorandum.